Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsotsis (US 2019/0039264).
Regarding claims 1-3, Tsotsis discloses that, as illustrate din Figs. 1, 3, 7 and 9, a process of forming a pre-consolidated fiber preform for use in a molding process, the process comprising:
layering a plurality of preform sheets (For example, as represented by Fig. 3, one or more layers of fibrous material 300 may include a first layer of fibrous material 302 containing a plurality of discontinuous structural fibers, a second layer 304 of fibrous material containing a plurality of discontinuous structural fibers, and a third layer of thermoplastic material 306 may 2) ([0036], lines 6-13); In yet another example, a first layer of fibrous material may include a plurality of discontinuous structural fibers commonly oriented in a first direction, and a second layer of fibrous material may include discontinuous structural fibers that are randomly oriented (by commingled) (related to claim 3) ([0025], lines 5-9 from bottom)) on a pre-consolidation-mold (In one embodiment of an open-mold process, as illustrated in Figs. 7 and 8, robotic end effectors 702 may be used to press one or more layers of fibrous material 704 against a first surface of a tool of an open mold 706 having the predetermined shape including at least one raised or depressed region 708 ([0054], lines 1-6));
heating the plurality of preform sheets to a first temperature (The method further includes heating the one or more layers fibrous material to a first temperature above a softening temperature of the thermoplastic material ([0045], lines 1-3));
applying a first pressure to the plurality of preform sheets using the pre-consolidated mold (For example, the first forming step may use an open mold, in which the one or more layers of fibrous material are provided onto a first surface of a first tool, the first surface having a first shape, and the one or more layers of fibrous material are formed (e.g. pressed) to the first shape of the first surface of the first tool using robotic end effectors ([0057], lines 1-6). In other words, a first pressure is provided to the plurality of preform by the robotic end effectors);
maintaining the first temperature and the first pressure and heating for a first duration of time (As illustrated in Fig. 1, the steps of 102 and 104 are under the first temperature and the first pressure for a first duration of time); and 

Regarding claim 4, Tsotsis discloses that, in the process the plurality of preform sheets comprise reinforcing fibers and matrix fibers (The material from which the discontinuous structural fibers may be formed may include carbon, metals, alloys, glasses, ceramics, polymers, minerals, and combinations thereof ([0024], lines 3-6). The material from which the thermoplastic fibers are formed may include any of the following materials: polyamide, … ([0024], lines 9-18)). 
Regarding claims 5-7, Tsotsis discloses that, the first temperature is above the softening temperature of the thermoplastic material (related to claim 6) and the second temperature is below the softening temperature (related to claim 7) of the thermoplastic material (see text content in steps of 102 and 106 in Fig. 1). Thus, Tsotsis discloses that, in the process the second temperature is lower than the first temperature. 
Regarding claim 8, Tsotsis discloses that, the method of heating may include any manner of heating the one or more layers of fibrous material. For example, the heating may include conductive heating, …, or inductive heating ([0047], lines 1-7). Thus, Tsotsis discloses 
Regarding claim 15, Tsotsis discloses that, as illustrated in Fig. 9, in the process the pre-consolidation mold (Fig. 9, items 904 and 906) has a three-dimensional shape.
Regarding claim 16, Tsotsis discloses that, as illustrated in Fig. 9, in the process the pre-consolidation fiber preform (Fig. 9, item 902) remains a shape of the pre-consolidation mold (Fig. 9, items 904 and 906).
Regarding claim 19, Tsotsis discloses that, as illustrated in Fig. 9, a closed-mold process may include providing the one or more layers of fibrous material 902 between two opposing tool surfaces, e.g. first surface 904 of a first tool having a first shape and a second surface 906 of a second tool having a second shape, and pressing the opposing tool surfaces together ([0055], lines 1-6). Thus, Tsotsis discloses that, in the process the molding process is compression molding.
Regarding claim 20, Tsotsis discloses that, the method may include a step of transporting the one or more layers of fibrous material (the pre-consolidated fiber preform) from a heating device (or pre-heating) to a forming device (or a mold), such as using robotic end effectors, which may be the same or different from robotic end effectors used in forming the one or more layers of fibrous material ([0081]). Thus, Tsotsis discloses that, the process further comprises preheating the pre-consolidated fiber preform and places the pre-consolidated fiber preform into a mold for forming a molded part.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 2019/0039264) as applied to claim 1 above,  further in view of Farris et al. (US 2019/0308346).
Regarding claim 9, Tsotsis discloses the first pressure and the second pressure during the pressing steps of the molding process. However, Tsotsis does not explicitly disclose that the first pressure is greater than the second pressure. In the same field of endeavor, injection molding, Farris discloses that, as illustrated in Fig. 1, heating the precursor to a first temperature to soften the precursor and infuse with inert gas under a first pressure (in step 130) then cooling the precursor to a second temperature and reducing the pressure to atmospheric pressure (the second pressure) to foam the precursor (in steps 140 and 150).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsotsis to incorporate the teachings of Farris to have the first pressure is greater than the second pressure in the mold. Doing so would be possible to impart a foamed article with a reduction of the pressure, as recognized by Farris ([0010]).  
Claims 10-14 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 2019/0039264).
Regarding claim 10, Tsotsis discloses applying a first pressure to the plurality of preform sheets using the pre-consolidated mold. For example, Tsotsis discloses that, the use of robotic end effectors 702 to press against the first surface of the tool of the open mold 706 may provide reliability and repeatability for mass manufacturing of composite articles ([0054], lines 1-4 from bottom). Thus, Tsotsis realizes that the first pressure is a result effective variable during the pressing process of the molding process. However, Tsotsis does not explicitly disclose that the first pressure is 300 psi. 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first pressure is 300 psi) as a result of routine optimization of the result effective variable of pressing the one or more layers of fibrous material in the mold in an effort to provide reliability and repeatability for mass production of the composite articles.
 Regarding claim 11, Tsotsis discloses that, as illustrated in Fig. 1, the steps of 102 and 104 are under the first temperature and the first pressure for a first duration of time. Apparently, the first duration of the time in steps 102 and 104 in Fig. 1 is a result effective variable. However, Tsotsis does not disclose that the first duration of time is 30 seconds to 25 minutes.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first duration of time is 30 seconds to 25 minutes) as a result of routine optimization of the result effective variable of heating and forming the one or more layers of fibrous material in the mold in an effort to provide reliability and repeatability for mass production of the composite articles.
12, Tsotsis discloses that, as illustrated in Fig. 1, the steps of 102 and 104 are under the first temperature and the first pressure for a first duration of time. Apparently, the first duration of the time in steps 102 and 104 in Fig. 1 is a result effective variable. However, Tsotsis does not disclose that the first duration of time is 2 minutes.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first duration of time is 2 minutes) as a result of routine optimization of the result effective variable of heating and forming the one or more layers of fibrous material in the mold in an effort to provide reliability and repeatability for mass production of the composite articles.
Regarding claim 13, Tsotsis discloses that, as illustrated in Fig. 1, the step of 106 is under the second temperature and the second pressure for a second duration of time. Apparently, the second duration of the time in step 106 in Fig. 1 is a result effective variable. However, Tsotsis does not disclose that the second duration of time is 30 seconds to 25 minutes.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the second duration of time is 30 seconds to 25 minutes) as a result of routine optimization of the result effective variable of cooling the one or more layers of fibrous material in the mold in an effort to provide reliability and repeatability for mass production of the composite articles.
Regarding claim 14, Tsotsis discloses that, as illustrated in Fig. 1, the step of 106 is under the second temperature and the second pressure for a second duration of time. Apparently, the second duration of the time in step 106 in Fig. 1 is a result effective variable. However, Tsotsis does not disclose that the second duration of time is 2 minutes.

Regarding claim 18, Tsotsis discloses that, the discontinuous structural fibers may be made by any suitable method, such as cutting, chopping, or stretch-breaking ([0029]). Tsotsis also discloses that, the method may include one or more additional layers of fibrous material added before forming ([0083], lines 1-2). For one of ordinary skilled in the art it would have been obvious that Tsotsis discloses that, the process comprises applying a plurality of chopped fibers between the layers of the plurality of preform sheets.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 2019/0039264) as applied to claim 1 above,  further in view of Takano et al. (US 2018/0243946).
Regarding claim 17, Tsotsis discloses that, the discontinuous structural fibers may be made by any suitable method, such as cutting, chopping, or stretch-breaking ([0029]). Tsotsis also discloses that, the method may include one or more additional layers of fibrous material added before forming ([0083], lines 1-2). However, Tsotsis does not explicitly disclose applying an epoxy powder between the layers of the plurality of preform sheets. In the same field of endeavor, reinforced fiber substrate (shaping), Takano discloses that, as illustrated in Figs. 1-2, in order to coat the powdery binder 11 on the surface of the reinforced fiber substrate 10 in a dot shape by using these devices, the binder permeable sheet 12 is placed on the surface 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsotsis to incorporate the teachings of Takano to provide applying an epoxy powder between the layers of the plurality of preform sheets. Doing so would be possible to impart excellent shape retaining property and property to be impregnated with a matrix resin to a shaping fabric and exhibit excellent productivity, as recognized by Takano (ABSTRACT).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741    

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742